Appellee, Seabury, was a stockholder in the First State Bank of Donna, in Hidalgo county. The bank failed, and its assets were taken over by appellant, Chapman, as state banking commissioner, who, in the administration of the bank's affairs, brought this suit against Seabury in the district court of Hidalgo county to enforce a stockholders' assessment rendered against Seabury. The latter filed a plea asserting his privilege to be sued in Cameron county, of which he was a resident; the plea was controverted, was sustained, and Chapman has appealed from the interlocutory order thereon.
We think the plea of privilege was properly sustained. It is not shown that appellee had entered into any contract in writing by which he was obligated to pay the assessment in Hidalgo county, nor is any other exception to exclusive venue in the county of his residence shown to exist in the case.
It is contended by appellant that the district court of the county of the defunct bank's domicile has exclusive jurisdiction in the administration of the affairs and distribution of the assets of the bank, and of all clams against it, and that by analogy it should be held that the same court should have venue and jurisdiction over all suits of the banking commissioner against those indebted to the bank, including suits to enforce assessments against stockholders.
It is true that it is now settled that such court has jurisdiction and venue over all actions to enforce claims against insolvent state banks, the affairs of which are being administered by the state banking commissioner under the provisions of our banking laws. Kidder v. Hall (Tex. Sup.) 251 S.W. 497. This rule is grounded upon a blending of express with implied provisions of the statutes (article 464 and others) relating directly to the question of venue.
But these statutes do not purport to apply to actions brought by the commissioner to enforce the obligations of others to the bank, such as that here sued on. There is nothing in these statutes which by express provision, or by clear implication, impairs the privilege vouchsafed the citizen under the general venue statutes to be sued in the county of his residence.
The judgment is affirmed. *Page 1108